  

RECDRDINE INDUSTRY

 

Case 1:19-mc-00022-UNA Document 1 Filed 02/08/19 Page 1 of 8

 

ll
ll

  
  

 
  
   

§TIDN
AM ICA

VIA EMAIL TO LEGAL@CLOUDFLARE.COM
February 8, 2019

Justin Paine

Cloudflare, Inc.

101 Townsend Street
Legal Department

San Francisco, CA 94107

Dear Mr. Paine:

l am contacting you on behalf of the Recording Industry Association of America, Inc.
(RIAA) and its member record companies. The RIAA is a trade association whose
member companies create, manufacture and distribute approximately eighty-five (85)
percent of all legitimate sound recordings sold in the United States.

We have determined that users of your system or network have infringed our member
record companies’ copyrighted sound recordings

Enclosed is a subpoena compliant With the Digital Millennium Copyright Act. The
subpoena requires that you provide the RIAA With information concerning the individuals
offering infringing material described in the attached notice.

As is stated in the attached subpoena, you are required to disclose to the RIAA
information sufficient to identify the infringers. This Would include the individuals’
names, physical addresses, IP addresses, telephone numbers, e-mail addresses, payment
inforrnation, account updates and account history.

If you have any questions please feel free to contact me via email at antipiracy@riaa.com,
via telephone at (202) 775-0101, or via mail at RIAA, 1025 F Street N.W., 10th Floor,
Washington, D.C., 20004. Thank you for your cooperation in this matter.

Since y.

    

MarkoDevitt
Vice President, Online Anti-Piracy
RE[,‘URDING INDU$TRY A$SUCIATIUN HF AMERIL`A

1025 F STREET, NW, lOTH FLOOR, WASHINGTON DC 20004
PHONE: 202.775.0101 FA>(: 202.775.7253 WEB: wwvv,riaa.com

Case 1:19-mc-00022-UNA Document 1 Filed 02/08/19 Page 2 of 8

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

RECORDING INDUSTRY ASSOCIATION
OF AMERICA, INC.

Case Number:

Plaintiff, DECLARATION oF MARK McDEVITT
IN sUPPoRT oF IssUANCE oF
sUBPoENA PURsUANT To 17 U.s.C §
siz(h)

VS.

CLOUDFLARE, INC.

Defendant.

\\_#\./\/\_/\/\./VV\/V\/V\/V

 

I, MARK McDEVITT, the undersigned, declare that:

1. I am a Vice President, Online Anti-Piracy for the Recording Industry Association of
America, Inc. (RIAA). The RIAA is a trade association whose member companies create,
manufacture or distribute sound recordings The RIAA is authorized to act on its member
companies’ behalf on matters involving the infringement of their copyrighted video and sound
recordings

2. The RIAA is requesting the attached proposed subpoena that would order Cloudflare, Inc.
to disclose the identities, including names, physical addresses, IP addresses, telephone numbers,
e-mail addresses, payment information, account updates and account histories of the users
operating the following websites:

https://video.genyoutube.net/Sopv7a_kkF0

https://imp3juices.com/idownload/Ln6WQqRDrCo/hootie-the-blowfish-only-wanna-be-with-
you-official-video.html

https://sconverter.com/#url=https%3A%ZF%ZFwww.youtube.com%ZFwatch%3Fv%3 D_66jP.lV
S4JE&utm_source=www.youtu 1 0.com&utm_medium=short_domains&utm_campaign=www.yo
utu 1 0 .com

https://www.tubeoftline.com/downloadFrom.php?host=YouTube&video=https%3A%2F%2Fww
w.youtube.com%ZFwatch%3Fv%3D-Q6xx0]tMBI

Case 1:19-mc-00022-UNA Document 1 Filed 02/08/19 Page 3 of 8

https ://www.youtubnoW.com/watch/?v=uUGFhVWPOFs&f=mp3_2 5 6Kbps
http://convertmp3 .io/download/?video=https://www.youtube.com/watch?v=D8lO4UQVrsA

http://mp3.descargaryoutube.com/?id=Ud6sU3AclT4

3. The purpose for which this subpoena is sought is to obtain the identities of the individuals
assigned to these websites who have reproduced and have offered for distribution our members’
copyrighted sound recordings without their authorization This information will only be used for
the purposes of protecting the rights granted to our members, the sound recording copyright
owner, under Title II of the Digital Millennium Copyright Act.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my knowledge, information or belief.
Executed at Washington, District of Columbia, on February 8, 2019.

rtc /7

Mark McDevitt

 

 

Case 1:19-mc-00022-UNA Document 1 Filed 02/08/19 Page 4 of 8

     

  

REEURDING 1NDUSTRV

ASSD§TIUN
AM ]CA

      
   

 
  

VIA EMAIL TO LEGAL@CLOUDFLARE.COM
February 8, 2019

Justin Paine

Cloudflare, Inc.

101 Townsend Street
Legal Department

San Francisco, CA 94107

Dear Mr. Paine:

l am contacting you on behalf of the Recording Industry Association of America, lnc.
(RIAA) and its member record companies. The RIAA is a trade association whose
member companies create, manufacture and distribute approximately eighty-five (85)
percent of all legitimate sound recordings sold in the United States. Under penalty of
perjury, we submit that the RIAA is authorized to act on behalf of its member companies
on matters involving the infringement of their sound recordings, audiovisual works and
images, including enforcing their copyrights and common law rights on the Internet.

We have learned that your service is hosting the below-referenced websites on its
network. These websites are offering recordings which are owned by one or more of our
member companies and have not been authorized for this kind of use, including without
limitation that referenced at the URLs below. We have a good faith belief that this
activity is not authorized by the copyright owner, its agent, or the law. We assert that the
information in this notification is accurate, based upon the data available to us.

We ask that you consider the widespread and repeated infringing nature of the site
operators' conduct, and whether the sites' activities violate your terms of service and/or
your company's repeat infringer policy.

This e-mail does not constitute a waiver of any right to recover damages incurred by
virtue of any such unauthorized activities, and such rights as well as claims for other
relief are expressly retained. In addition, our use of your service's required notice form, if
applicable, is merely meant to facilitate removal of the infringing material listed below

REL`URDING INDUSTRY A$SDCIATION DF AMERIDA
1025 F STREET, NW, lOTH FLOOR, WASHINGTON DC 20004
PHONE:202.775 0101 FAX:202 775.7253 WEB:WWW.I'iaa.COm

Case 1:19-mc-00022-UNA Document 1 Filed 02/08/19 Page 5 of 8

and is not meant to suggest or imply that your activities and services are within the scope
of the DMCA safe harbor.

You may contact me at RIAA, 1025 F Street N.W., 10th Floor, Washington, D.C., 20004,
Tel. (202) 775-0101, or e-mail antipiracy@riaa.com, to discuss this notice. Thank you
for your assistance in this matter.

/;Zt M%£A/

Mark McDevitt
Vice President, Online Anti-Piracy

https://video. genyoutube.net/Sopv7a_kkF 0
Gwen Stefani - Make Me Like You

https://imp3juices.com/idownload/LnGWQqRDrCo/hootie-the-blowfish-only-wanna-be-
with-you-official-video.html
Hootie & T he Blowjish - Only Wanna Be With You

https ://sconverter.com/#url=https%3A%2F%2Fwww.youtube.com%2Fwatch%3Fv%3D_
66j PJVS4JE&utm_source=www.youtul 0.com&utm_medium=short_domains&utm_cam
paign=www.youtul 0.com

Jennz'fer Lopez - Wal'ting For Tom'ght

https://www.tubeoffline.corn/downloadFrom.php?host=YouTube&video=https%3 A%2F
%2Fwww.youtube.com%2Fwatch%3 Fv%3D-Q6xx0.lfMBI
Mariah Carey - Make lt Happen

https://www.youtubnow.corn/watch/?v=uUGFhVWPOFs&l`=mp3_256Kbps
Sean Paul - We Be Burm`n ’

http ://convertmp3 .io/download/?video=https ://www.youtube.com/watch?v=D8104UQVr
sA
Vanessa Williams ~ Dreamin’

http://mp3 .descargaryoutube.corn/?id=Ud6sU3 AclT4
Taylor Dayne - T ell lt to lily Heart

Case 1:19-mc-00022-UNA Document 1 Filed 02/08/19 Page 6 of 8

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT CoURT

for the
District of Columbia

Recording industry Association of America, |nc.

Plaim‘r'j
v.
Cloudflare, lnc.

 

Civil Action No.

 

 

\./\/\./\./\_/V

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

TO; Cloudf|are, lnc., 101 Townsend Street, Legal Department, San Francisco, CA 94107

 

 

(Narne of person to whom this subpoena is directed)

d Proa’uction: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:lnformation sufficient to identify the alleged infringers of the sound recordings described in the attached

notification This would include the individuals' names, physical addresses, lP addresses, telephone numbers,
e-mai| addresses, payment informationl account updates and account history.

 

' Place: Recording industry Association of America, lnc., 1025 F Daté agd Time¢
Street NW, 10th Floor, Washlngton, DC 20004l ` 02/28/2019 5200 pm
antlprracy@naa.com

 

El lnspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

Place: _ Date and Time:

 

The following provisions of Fed. R. Civ. P. 45 are attached ~ Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

CLERK OF COURT
OR

Signature of Clerk or Deputy Clerk _ - _ Attorney’s signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name ofparzy) _
, who issues or requests this subpoena, are:

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

Case 1:19-mc-00022-UNA Document 1 Filed 02/08/19 Page 7 of 8

AO 888 (Rev. 02/14) Subpoena to Produce Documents, Infomiation, or Objects or to Pennit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

l r€CCiVCCl thiS SupreI‘la for (name of individual and title, if any)

 

OIl (date)

ij l served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) ; or

ij I returned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

 

Server 's signature

 

Printed name and title

 

 

Server ’s address

Additional information regarding attempted service, etc.:

 

Case 1:19-mc-00022-UNA Document 1 Filed 02/08/19 Page 8 of 8

AO 88B (Rev. 02/14) Subpoena to Produce Doc\mients, Information, or Objects or to Permit lnspection of Premises in a Civil Action(Page 3)

 

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discove);v. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction_which may include
lost earnings and reasonable attomey’s fees_on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or lrial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all ofthe materials or to inspecting the premises_or to
producing electronically stored information in the form or forms requested
The objection must be served before the earlier of the time specified for
compliance or 14 days alter the subpoena is served If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permittea'. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial inforrnation; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Speci]j/ing Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stared Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand

(B) Form for Producing Electronically Stored Information Not Specijz`ed.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored lnformation Produced in OnIy One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) lnaccessible Electronically Stored [nformation. The person
responding need not provide discovery of electronically stored information
B'om sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). ”[he court may specify conditions for the discovery.

(2) Claiming Privilege 0r Protection.

(A) Information Withheld A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly retum, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved

(g) Contempt.

The court for the district where compliance is required_and also, after a
motion is transferred the issuing court_may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

